IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PARIS LAVAR GANTZ,                        : No. 152 MM 2018
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
PA DOC, S.C.I. ROCKVIEW,                  :
SUPERINTENDENT MARK GARMAN,               :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

      AND NOW, this 26th day of November, 2018, the Application for Leave to File

Original Process is GRANTED, and the “Motion/Declaration for Writ: Mandamus for

Relief/Remedy” is DENIED.